UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-52282 CELLULAR BIOMEDICINE GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 86-1032927 State ofIncorporation IRS EmployerIdentification No. 530 University Avenue, #17 Palo Alto, California 94301 (Address of principal executive offices) (650) 566-5064 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of May 2, 2014, there were7,580,831 shares of common stock, par value $.001 per share issued and outstanding. TABLE OF CONTENTS PARTIFINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PARTIIOTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 5. Other Information 55 Item 6. Exhibits 56 SIGNATURES 57 CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS(UNAUDITED) March 31, December 31, Assets Cash and cash equivalents $ $ Accounts receivable Other receivable Inventory Prepaid expenses Other current assets Total current assets Investments Property, plant and equipment, net Goodwill Intangibles, net Long-term prepaid expenses and other assets - Total assets (1) $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ $ Accrued expenses Advances payable to related party Other current liabilities Total current liabilities Total liabilities (1) Stockholders' equity: Preferred stock, par value $.001, 50,000,000 shares authorized; none issued and outstanding as of March 31, 2014 and December 31, 2013, respectively - - Common stock, par value $.001, 300,000,000 shares authorized; 7,580,831 and 7,382,797 issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The Company’s consolidated assets as of March 31, 2014 and December 31, 2013 included $1,078,430 and $1,031,350, respectively, of assets of variable interest entities, or VIEs, that can only be used to settle obligations of the VIEs.Each of the following amounts represent the balances as of March 31, 2014 and December 31, 2013, respectively.These assets include cash and cash equivalents of $62,170 and $9,100; other receivables of $90,646 and $50,383; inventory of $30,043 and $26,526; prepaid expenses of $66,048 and $33,015; other current assets of $81,137 and $84,661 property, plant and equipment, net, of $663,615 and $772,872; intangibles of $51,363 and $54,793, and long-term prepaid expenses and other assets of $33,408 and $0.The Company’s consolidated liabilities as of March 31, 2014 and December 31, 2013 included $303,567 and $387,703, respectively, of liabilities of the VIEs whose creditors have no recourse to the Company.These liabilities include accounts payable of $22,057 and $24,868; other payables of $125,763 and $268,301; payroll accrual of $155,747 and $74,384; and tax payable of $0 and $20,150. See further description in Note 5, Variable Interest Entity. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, Net sales and revenue: Biomedical $ $
